Johnson, Judge.
This Court issued a decision affirming the trial court’s judgment. Dyer v. Surratt, 216 Ga. App. 876 (456 SE2d 510) (1995). The Supreme Court reversed that decision in part. Dyer v. Surratt, 266 Ga. 220 (466 SE2d 584) (1996). Accordingly, to the extent our prior decision was overruled by the Supreme Court, it is hereby vacated, the judgment of the Supreme Court is made the judgment of this court, and the judgment of the trial court is affirmed in part and reversed in part.

Judgment affirmed in part and reversed in part.


Beasley, C. J., and Andrews, J., concur.